United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.S., Appellant
and
DEPARTMENT OF AGRICULTURE, FOOD
SAFETY INSPECTION SERVICE, Decatur, AR,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-134
Issued: September 27, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 19, 2009 appellant, through her attorney, filed a timely appeal from an
August 27, 2009 merit decision of the Office of Workers’ Compensation Programs terminating
her compensation and authorization for medical benefits. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether the Office properly terminated appellant’s compensation
effective March 14, 2009 on the grounds that she had no further disability due to her accepted
work injury; and (2) whether the Office properly terminated her authorization for medical
benefits.
FACTUAL HISTORY
On April 17, 2007 appellant, then a 60-year-old food safety inspector, filed a claim for
injuries to her hands and left knee occurring on that date when she slipped and fell. She stopped

work on April 17, 2007 and did not return. The Office accepted the claim for bilateral carpal
tunnel syndrome and a tear of the medial meniscus of the left knee. Appellant received
compensation for total disability beginning July 8, 2007.
On May 24, 2007 Dr. Horace R. Petersen, an attending osteopath, performed a right
carpal tunnel release and tenosynovectomy. He diagnosed a comminuted tibial fracture on the
right and carpal tunnel syndrome. In a duty status report dated August 6, 2007, Dr. Peterson
released appellant to resume work for four hours a day with restrictions. The employing
establishment, however, did not have work available within her physical restrictions.
On August 28, 2007 the Office referred appellant to Dr. Brian R. Briggs, a Boardcertified orthopedic surgeon, for a second opinion examination. In a report dated September 19,
2007, Dr. Briggs discussed her complaints of pain in her right wrist joint and extensor forearm
and pain to her left hand at the distal palmar crease and palmar aspect. He noted that appellant
described her left knee as “okay” with only occasional popping. Dr. Briggs attempted to perform
nerve conduction studies to determine whether she had either carpal tunnel syndrome or diabetic
polyneuropathy but had to stop the test because she “stated that this noninvasive test was too
painful for her and she refused further testing.” He diagnosed diabetic polyneuropathy and
bilateral osteoarthritis and a ganglion cyst of the right wrist by magnetic resonance imaging
(MRI) scan study. Dr. Briggs found no evidence of bilateral carpal tunnel syndrome or a left
knee meniscal tear. He opined that appellant’s current complaints were unrelated to her
April 17, 2007 work injury but instead due to diabetic neuropathy. In a supplemental report
dated January 10, 2008, Dr. Briggs found that she had no further conditions resulting from her
April 17, 2007 work injury.1
On May 13, 2008 the Office requested that Dr. Peterson review and comment on
Dr. Briggs’ opinion. In a May 21, 2008 response, Dr. Peterson related that he did not believe
that appellant could resume her usual employment and that he found a positive Phalen’s test and
Tinel’s sign on examination. He opined that the origin of her symptoms was “a bit of an
enigma” and could be due to diabetic neuropathy or exaggeration. Dr. Peterson stated:
“I still believe that [appellant] has an impairment that was secondary to her injury
at work as well as exacerbated by that injury her previous existing problem of
diabetic neuropathy. I do not believe that she is capable of returning to the
previous employed status and this may be more in line with the fact that she has
diabetic neuropathy and problems with persistent weakness of her dominant
extremity.”
On June 16, 2008 the Office determined that a conflict in medical opinion arose between
Dr. Peterson and Dr. Briggs regarding whether appellant had any disabling residuals of her work
injury and whether she could resume her usual employment. It referred her, together with the
case record and a statement of accepted facts, to Dr. Terry Sites, a Board-certified orthopedic
surgeon, for an impartial medical examination.

1

On November 15, 2007 the Office referred appellant to vocational rehabilitation.

2

In a report dated July 17, 2008, Dr. Sites discussed appellant’s current complaints and
reviewed the medical reports of record. On examination he found a Tinel’s sign at the wrist and
elbow with subjective numbness and tingling to touch. Two-point examination was noted as
unreliable. Dr. Sites measured full range of motion of the upper extremities. On examination of
the lower extremities, he found no loss of range of motion and no swelling, tenderness, atrophy
or instability. Dr. Sites diagnosed neuropathy and probable peripheral polyneuropathy, but noted
that he made the diagnosis “with reservations stemming from the fact that we have no real
evidence in the medical record that [appellant] has diabetes….” He explained that she required
an electromyogram (EMG) and nerve conduction study (NCS) to receive an accurate diagnosis
but that she refused such testing. Dr. Sites discussed appellant’s diagnosis of carpal tunnel
syndrome as the result of a fall. He opined that while it was possible to sustain a contusion of
the median nerve after a fall, “such a contusion would more-likely-than-not result in a
neurapraxia, which is a self-limited injury to a peripheral nerve which resolves over days to
weeks.” Dr. Sites determined that the operative notes provided findings “more consistent with a
chronic, underlying type of compression neuropathy” than a single trauma. He also advised that
appellant’s lack of improvement after surgery was “not consistent with a diagnosis of a median
neuropathy at the wrist and more consistent with [an] other underlying neurological condition.”
Dr. Sites related:
“Thus, based on the objective evidence in the medical records available, it is
more-likely-than-not that she had a preexisting neuropathy, and less-likely-thannot a median neuropathy at the wrist. I am also concerned that [appellant] may
have had a component of reflex sympathetic dystrophy or complex regional pain
syndrome following her surgery, given her degree of pain postoperatively,
swelling, stiffness and hypersensitivity. This may have resulted in some of the
residual stiffness in her wrist and fingers, which appears stable at this time.”
Dr. Sites found no absolute objective findings to indicate carpal tunnel syndrome. He
opined that it was “less-likely-than-not that [there] should be any ongoing carpal tunnel
syndrome as a result of the injury sustained on April 17, 2007.” Dr. Sites found that appellant
had no need for further medical treatment due to the April 17, 2008 injury as “the most likely
injury to have occurred from such a fall is a contusion which would have resolved long ago.”
Dr. Sites related that the only residual of her April 17, 2007 work injury was a slight loss of
range of motion of the wrist and right index finger and that she required no employment-related
work restrictions. He advised that appellant was unable to resume her usual employment due to
her peripheral neuropathy, which he found less likely than not unrelated to her April 17, 2008
work injury. Dr. Sites also found no restrictions due to a left knee condition. He stated, “Thus,
there are no work restrictions resulting from [appellant’s] accepted work-related condition, as
such a condition as outlined above would have resolved long ago. Whatever impairments she
may have and which would affect her ability to do full[-]duty work are more-likely-than-not
unrelated to her work injury [on] April 17, 2007.”
On December 22, 2008 the Office notified appellant of the proposed termination of her
wage-loss compensation and authorization for medical benefits on the grounds that she had no
further employment-related disability or condition requiring medical treatment. By letter
received January 12, 2008, appellant expressed her disagreement with the proposed termination,

3

noting that since April 17, 2007 she had experienced sensory problems with her feet, legs and
hands and pain in her wrists and arms.
By decision dated March 5, 2009, the Office terminated appellant’s compensation and
authorization for medical benefits effective March 14, 2009. It found that Dr. Sites’ opinion
constituted the weight of the medical evidence.
On March 11, 2009 appellant, through her attorney, requested a telephone hearing, held
on June 9, 2009. She related that she experienced a needle-like sensation in her feet, legs and
hands.2 Appellant’s attorney argued that Dr. Sites disagreed with the Office’s acceptance of
bilateral carpal tunnel syndrome and did not base his opinion on the accepted determination.
Counsel also argued that Dr. Sites found that appellant may have sustained reflex sympathetic
dystrophy or a complex regional pain syndrome as a result of her authorized carpal tunnel
surgery and maintained that the case should be accepted for these conditions.
By decision dated August 27, 2009, the hearing representative affirmed the March 5,
2009 termination of compensation.
LEGAL PRECEDENT -- ISSUE 1
Once the Office accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits.3 The Office may not terminate
compensation without establishing that the disability ceased or that it was no longer related to the
employment.4 The Office’s burden of proof in terminating compensation includes the necessity
of furnishing rationalized medical opinion evidence based on a proper factual and medical
background.5
Section 8123(a) provides that, if there is disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint
a third physician who shall make an examination.6 The implementing regulations state that, if a
conflict exists between the medical opinion of the employee’s physician and the medical opinion
of either a second opinion physician or an Office medical adviser, the Office shall appoint a third
physician to make an examination. This is called a referee examination and the Office will select
a physician who is qualified in the appropriate specialty and who has no prior connection with
the case.7 In situations where there exist opposing medical reports of virtually equal weight and
rationale and the case is referred to an impartial medical specialist for the purpose of resolving

2

Appellant retired from the employing establishment on April 9, 2009.

3

Elaine Sneed, 56 ECAB 373 (2005).

4

Fred Reese, 56 ECAB 568 (2005); Gloria J. Godfrey, 52 ECAB 486 (2001).

5

Gewin C. Hawkins, 52 ECAB 242 (2001).

6

5 U.S.C. § 8123(a).

7

20 C.F.R. § 10.321.

4

the conflict, the opinion of such specialist, if sufficiently well rationalized and based upon a
proper factual background, must be given special weight.8
ANALYSIS -- ISSUE 1
The Office accepted that appellant sustained bilateral carpal tunnel syndrome and a tear
of the medial meniscus of the left knee on April 17, 2007 when she slipped and fell. It paid her
compensation for total disability beginning July 8, 2007.
The Office determined that a conflict arose between Dr. Peterson, appellant’s attending
physician, and Dr. Briggs, a second opinion examiner, regarding whether she had any further
disability or residuals of her accepted conditions. On June 16, 2008 it referred her to Dr. Sites
for an impartial medical examination.
Where there exist opposing medical reports of virtually equal weight and rationale and
the case is referred to an impartial medical specialist for the purpose of resolving the conflict, the
opinion of such specialist, if sufficiently well rationalized and based upon a proper factual
background, must be given special weight.9 The Board finds that the opinion of Dr. Sites, a
Board-certified orthopedic surgeon selected to resolve the conflict in opinion, is well rationalized
and based on a proper factual and medical history. Dr. Sites accurately summarized the relevant
medical evidence, provided detailed findings on examination and reached conclusions about
appellant’s condition which comported with his findings.10 In a report dated July 17, 2008,
Dr. Sites reviewed the medical evidence of record, including the results of diagnostic studies.
On examination, he found a Tinel’s sign at the wrist and elbow and subjective numbness.
Dr. Sites diagnosed neuropathy and probable polyneuropathy. He explained that appellant
required an EMG and NCS to determine whether she had a diabetic polyneuropathy or a
compression neuropathy but noted that she refused to undergo the necessary testing. Dr. Sites
discussed appellant’s diagnosis of carpal tunnel syndrome subsequent to a fall and related that
while it was not impossible to sustain a median nerve contusion due to a fall it would most likely
cause a limited injury to the peripheral nerve that would resolve in days or weeks. He also found
that the operative report showed findings of a chronic rather than traumatic compression
neuropathy. Dr. Sites further asserted that appellant’s failure to improve after the surgery was
inconsistent with median neuropathy. He concluded that it was “more-likely-than-not that she
had a preexisting neuropathy, and less-likely-than-not a median neuropathy at the wrist.”
Dr. Sites provided rationale for his opinion by noting that her persistent symptoms and the
findings on the operative report were inconsistent with a continued traumatic injury and more
consistent with an underlying peripheral nerve disorder. Dr. Sites found that appellant was
unable to work due to peripheral neuropathy but determined that this was less likely than not
unrelated to her employment injury. He further listed normal findings on examination of the left
knee and determined that she had no residuals of her medial meniscal tear. Dr. Sites concluded
that there was no objective evidence of carpal tunnel syndrome. While he stated the majority of
8

David W. Pickett, 54 ECAB 272 (2002); Barry Neutuch, 54 ECAB 313 (2003).

9

Id.

10

Manuel Gill, 52 ECAB 282 (2001).

5

his findings as “more-likely-than-not” and “less-likely-than-not,” terms such as probably, most
likely or more likely need not constitute a speculative opinion, depending upon the context of
usage. Such words may mean that the physician is expressing a reasonable certainty, as opposed
to absolute certainty.11 Dr. Sites use of the phrases “more-likely-than-not” and “less-likely-thannot” express reasonable certainty rather than speculation. Additionally, while he found that
appellant required diagnostic testing to definitively determine whether her current condition was
diabetic neuropathy or carpal tunnel syndrome, he thoroughly explained why he believed that her
current symptoms resulted from an underlying neuropathy and why any traumatic compression
neuropathy would have resolved. Dr. Sites’ report is detailed, well rationalized and based on a
proper factual background. His opinion is entitled to the special weight accorded an impartial
medical examiner. The Office met its proof to terminate appellant’s compensation benefits for
the accepted condition of bilateral carpal tunnel syndrome and a left medial meniscal tear.
Dr. Sites, however, found that appellant may have developed some reflex sympathetic
dystrophy or complex regional pain syndrome after her surgery for carpal tunnel syndrome. If
medical treatment is performed as a result of an employment injury, an injury caused by such
treatment would constitute a consequential injury and any related disability is compensable.12
Accordingly, the case will be remanded for the Office to obtain a supplemental report from
Dr. Sites regarding whether appellant sustained reflex sympathetic dystrophy or complex
regional pain syndrome as a result of her authorized surgery and, if so, whether she has any
resulting disability.
LEGAL PRECEDENT -- ISSUE 2
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability compensation.13 To terminate authorization for medical treatment, the
Office must establish that appellant no longer has residuals of an employment-related condition
which require further medical treatment.14
ANALYSIS -- ISSUE 2
The Office met its burden of proof to terminate authorization for medical benefits
through the opinion of Dr. Sites, the impartial medical examiner, who found that appellant had
no need for further medical treatment. He explained that based on his physical examination and
the results of the operative report, she had no further employment-related condition. As
Dr. Sites’ opinion is detailed and well rationalized, it is entitled to the special weight accorded an
impartial medical examiner and establishes that appellant has no further residuals of her accepted
employment injury.

11

S.T., 60 ECAB ___ (Docket No. 08-1675, issued May 4, 2009); Federal (FECA) Procedure Manual, Part 2 -Claims, Developing and Evaluating Medical Evidence, Chapter 2.810.4(a)(5) (September 1993).
12

See Melody Friery, 48 ECAB 525 (1997); Ruey J. Yu, 49 ECAB 256 (1997).

13

Pamela K. Guesford, 53 ECAB 727 (2002).

14

Id.

6

CONCLUSION
The Board finds that the Office properly terminated appellant’s compensation and
authorization for medical benefits effective March 14, 2009 on the grounds that she had no
further disability due to her accepted work injury. The case is remanded for the Office to
determine whether she sustained reflex sympathetic dystrophy or complex regional pain
syndrome as a result of treatment for her employment injury.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 27, 2009 is affirmed. The case is remanded for further
proceedings consistent with this decision regarding the issue of consequential injury.
Issued: September 27, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

